Case 3:20-cv-00349-JAG Document 50 Filed 07/13/20 Page 1 of 2 PagelD# 889
CIVIL NON-JURY TRIAL OR MOTION HEARING

 

 

MINUTE SHEET DATE: 7/13/20
United States District Court Eastern District of Virginia - Richmond Division
CASE TITLE CASENO: = 3:20cv349

The Constitution Party of Virginia, et al.
v.
Virginia State Board of Elections, et al.

juoce: Gibney

COURT REPORTER: G. Halasz, OCR

 

 

 

 

MATTER COMES ON FOR: BENCH TRIAL (X ) MOTION HEARING (_)
OTHER:

APPEARANCES: Parties by (X Ywith( _) counsel

Motion Hearing:

PROCEEDINGS:
WITNESSES EXCLUDED ON MOTION OF: PLAINTIFF(S)( ) DEFENDANT(S)( ) Court (%
OPENING STATEMENTS MADE ( ’) OPENING WAIVED (_ )

PLAINTIFF(S) ADDUCED EVIDENCE (¥) , rested, +A
DEFENDANT(S) ADDUCED EVIDENCE (//) RESTED(W) MOTION ( )
EVIDENCE CONCLUDED ( 4 ARGUMENTS OF COUNSEL HEARD (4

CASE CONTINUED UNTIL
ADDITIONAL NOTATIONS:

¥A - Defendant moved to strike the Findependent Green Fatty ; ymation denied
Mader daken under adviserant , a Aecigiom will he
ISsued this weeK

Robert Barnes, Matthew Hardin

Counsel for Plaintiff(s)

Marshall Ross Carol Lewis Blaire O'Brien

Counsel for Defendant(s)

 

SET: BEGAN: ENDED: TIME IN COURT:

9:00 am G.olam IA: Att om 3 oul

Keess! LO'SH4. ypogs IiiT- 122
Case 3:20-cv-00349-JAG Document 50 Filed 07/13/20 Page 2 of 2 PagelD# 890

® AO 187 (Rev. 7/87) Exhibit and Witness List |

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

EASTERN DISTRICT OF VIRGINIA-RICHMOND DIVISION
Constitution Party of Virginia, et al. EXHIBIT AND WITNESS LIST
V.
Virginia Department of Elections, et al. Case Number: 3:20CR349
PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Gibney Hardin, Barnes Ross, Lockerman, O’Brien, Lewis
COURT REPORTER COURTROOM DEPUTY
July 13, 2020 G. Halasz, OCR. Tuck
PLF. | DEF. | DATE ;
wo. | No. | orrerep | MARKED |ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES

 

 

v Nick Dunbar, State Chair of Libertarian ffrty

 

 

Cros5S
L Yr PHES Responses t Dfts’ Trtertoqatories (Dec.2z.)
U Tale of Libertenan farty Signatures

 

Becker Sidney Smith, General Secretary of Creentagy

John Bloom, Chairman of Co *
V Christopher ‘fiper Commissioner of Dept. of Electians

 

SIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

oul Uehibis not gly ected td ave admitted rut
Plfs' exhibits al -H excluded as hearsay
